Case 6:20-cv-01220-WWB-LRH Document 70 Filed 02/17/21 Page 1 of 5 PageID 501




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

JOHN DOE,

               Plaintiff,
                                              CASE NO. 6:20-cv-01220-WWB-LRH
vs.

EMBRY-RIDDLE AERONAUTICAL
UNIVERSITY, INC.,

               Defendant.
                                              /

       DEFENDANT EMBRY-RIDDLE AERONAUTICAL UNIVERSITY, INC.’S
                  MOTION TO COMPEL DISCOVERY OF
               INCIDENT UNDERLYING THIS LITIGATION

       Pursuant to Rule 37(a), Embry-Riddle Aeronautical University, Inc. (“ERAU”) files this

motion to compel.

       This action stems from Plaintiff’s sexual assault of a female student (Jane Roe) and his

subsequent expulsion; Plaintiff’s lawsuit alleges that when he later claimed Roe sexually

assaulted him, ERAU pursued Plaintiff’s allegations differently than it pursued the claims of the

initial victim who came forward to report that very assault. Plaintiff has taken the position that he

will refuse to provide any information in discovery – written or oral – that relates to his

relationship with Roe and the underlying incident.

       Plaintiff refused to provide this information and documents responsive to discovery

requests, including Interrogatories 1-10;17 and RPDs 3-9;14-16, [See First Interrogatories and




                                                  -1-
Case 6:20-cv-01220-WWB-LRH Document 70 Filed 02/17/21 Page 2 of 5 PageID 502




RPD requests and responses attached as composite Exhibits 1 and 2, respectively1] and states

that Plaintiff will not answer deposition questions regarding the underlying incident. [See Rule

37 Letter dated 2/12/21, and response attached as composite Exhibit 4]. Plaintiff’s deposition is

tentatively set for March 5, 2021.

       ERAU is entitled to all responsive information, documents, and deposition testimony

“regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case…” Fed. R. Civ. P. 26(b)(1).

       The information sought and refused cannot be classified as Plaintiff’s prior sexual

activity, but relates to everything surrounding the incident central to this case which includes the

text messages Doe and Roe exchanged, his intentions and the evening spent with Roe, who was

there, and what occurred. Facts surrounding the incident are not privileged and are highly

relevant to many critical issues, including whether: (1) Plaintiff invokes the Court’s equitable

jurisdiction with unclean hands; (2) Plaintiff’s alleged emotional and psychological injuries are

causally related to the guilt, shame, and anxiety he experienced—and previously expressed in

text messages—over sexually assaulting Roe; (3) Plaintiff filed his complaint against Roe in

good faith, as required under ERAU’s Resolution Process; (4) Plaintiff and Roe were “similarly

situated”; and (5) Plaintiff’s account of his sexual encounter with Roe is consistent with

statements he made at the time about the incident. These issues have bearing on Plaintiff’s

credibility, ERAU’s defenses, the merits of Plaintiff’s claims, and Plaintiff’s potential remedies.

       Furthermore, discovery efforts are proportional to the needs of the case. Plaintiff’s factual

knowledge about the underlying incident is necessary for ERAU’s position on why it handled the

1
 ERAU attempted to resolve this dispute through Rule 37 Correspondence dated 2/11/21,
2/16/21, and 2/17/21 attached as composite Exhibit 3.


                                                -2-
Case 6:20-cv-01220-WWB-LRH Document 70 Filed 02/17/21 Page 3 of 5 PageID 503




investigation as it did. ERAU cannot properly defend itself without such information, and ERAU

cannot discover it through other sources.

       Plaintiff seeks substantial injunctive relief and damages. There are already strong

safeguards in place to protect Plaintiff’s privacy interests, including this Court permitting him to

litigate under a pseudonym, the parties’ confidentiality agreement, and the Court’s protective

order. [Docs. 10,62-63.]

       This Court should compel Plaintiff to provide full responses to Interrogatories 1-10;17,

RPDs 3-9;14-16, and to answer questions about the underlying incident at his deposition.


                                              Nelson Mullins Broad & Cassel

                                      By:     /s/ Shaina Stahl
                                              Shaina Stahl
                                              Florida Bar No. 77643
                                              390 N. Orange Avenue, Suite 1400
                                              Orlando, FL 32801
                                              (407) 839-4200
                                              shaina.stahl@nelsonmullins.com

                                              Daniel A. Cohen
                                              (Pro Hac Vice)
                                              Jeffrey R. Daniel
                                              (Pro Hac Vice)
                                              Nelson Mullins Riley & Scarborough LLP
                                              201 17th Street NW, Suite 1700
                                              Atlanta, GA 30363
                                              (404) 322-6000
                                              dan.cohen@nelsonmullins.com
                                              jeff.daniel@nelsonmullins.com

                                              Attorneys for Embry-Riddle Aeronautical
                                              University, Inc.




                                               -3-
Case 6:20-cv-01220-WWB-LRH Document 70 Filed 02/17/21 Page 4 of 5 PageID 504




            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

       I hereby certify that on February 17, 2021, I conferred with Plaintiff’s counsel, Joshua

Engel, Esq., regarding the relief requested in this motion. The parties were not able to reach an

agreement on this motion and Plaintiff’s counsel opposes the Motion.


                                            /s/ Shaina Stahl
                                            Shaina Stahl
                                            Florida Bar No. 77643
                                            390 N. Orange Avenue, Suite 1400
                                            Orlando, FL 32801
                                            (407) 839-4200
                                            shaina.stahl@nelsonmullins.com




                                              -4-
Case 6:20-cv-01220-WWB-LRH Document 70 Filed 02/17/21 Page 5 of 5 PageID 505




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of February, 2021, I served the within and foregoing

DEFENDANT EMBRY-RIDDLE AERONAUTICAL UNIVERSITY, INC.’S MOTION TO

COMPEL DISCOVERY OF INCIDENT UNDERLYING THIS LITIGATION via CM/ECF,

which will send a copy to the addressees listed below:

Lori A. Sochin, Esq.                             Joshua Engel, Esq.
Lori A. Sochin, P.A.                             Anne Tamashasky, Esq.
2525 Ponce de Leon Blvd., Suite 300              Engel & Martin LLC
Coral Gables, FL 33134                           4660 Duke Drive, Suite 101
lori@sochinlaw.com                               Mason, OH 45040
Attorneys for Plaintiff                          engel@engelandmartin.com
                                                 tamashasky@engelandmartin.com
                                                 Attorneys for Plaintiff




                                            /s/ Shaina Stahl
                                            Attorney
